Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 
Response to Arguments
 	Applicant amended claims 1, 10, 19 and 28 to recite “determining the communication range…based, at least in part, on ….proximity of the object to one or more other objects.”

Claim 1, 10, 19 & 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Aforementioned claims recite amended language “determining the communication range…based, at least in part, on ….proximity of the object to one or more other objects.” Applicant discloses instant paragraph [0036] for support. However, paragraph [0036] discloses “communication range” based on location of detected vehicle 110-5 relative to other objects (other than the transmitting vehicle 110-1). This differs from proximity of the object to one or more other objects. Moreover, the term object is not clearly defined by the claim. Is another V2X vehicle considered an object. The specification does not appear to support this. Clarification is requested.
Additionally,  Mcquillen et al. (US 2019/0272760 A1) discloses determining the communication range (see [0076] determines communication range, wherein the leader v2v vehicle determines the communication range of the following vehicle, therefore, communication range is determined for the communication between leader and follower v2v vehicles) for the V2X message (see [0076] “message”, referring messages introduced in [0003] that are being sent and received between vehicles and explicitly described as Basic Safety Message for V2V or dedicated short-range in [0017]) based, at least in part, on the one or more properties of the object ([0028] states “threshold distance” a property, is required to be “within communication range” in further detail [0073] states that distance -a property- is used for deciding “if” the “communication range” will work) and proximity of the object to one or more other objects (see [0041] “may involve vehicle-to-infrastructure and/or infrastructure-to-vehicle communications, vehicle-to-pedestrian and/or pedestrian-to-vehicle communications, vehicle-to-device and/or device-to-vehicle communications, vehicle-to-grid and/or grid-to-vehicle communications, any other suitable communication technology, and/or any combination of the above” therefore, the infrastructure such as objects like traffic lights, signs etc is taken into consideration).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 10, 19 & 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Aforementioned claims recite amended language “determining the communication range…based, at least in part, on ….proximity of the object to one or more other objects.” Applicant discloses instant paragraph [0036] for support. However, paragraph [0036] discloses “communication range” based on location of detected vehicle 110-5 relative to other objects (other than the transmitting vehicle 110-1). This differs from proximity of the object to one or more other objects. Moreover, the term object is not clearly defined by the claim. Is another V2X vehicle considered an object. The specification does not appear to support this. Clarification is requested.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 10-11, 14-18, 19-20, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Avedisov et al. (US 2020/0286382 A1) in view of Mcquillen et al. (US 2019/0272760 A1).

 	Regarding claims 1, 10, 19 & 28, Avedisov discloses a method at a vehicle-to-everything (V2X) device of sensor-based determination of a communication range for a V2X message, vehicle-to-everything device, a device and a non-transitory computer-readable medium, comprising: 

obtaining, at the V2X device, sensor information regarding one or more properties of an object (see [0004] obtaining properties of object including size, location etc) detected by one or more sensors (see sensor in [0004]);

 Avedisov does not explicitly disclose however Mcquillen discloses determining the communication range (see [0076] determines communication range, wherein the leader v2v vehicle determines the communication range of the following vehicle, therefore, communication range is determined for the communication between leader and follower v2v vehicles) for the V2X message (see [0076] “message”, referring messages introduced in [0003] that are being sent and received between vehicles and explicitly described as Basic Safety Message for V2V or dedicated short-range in [0017]) based, at least in part, on the one or more properties of the object ([0028] states “threshold distance” a property, is required to be “within communication range” in further detail [0073] states that distance -a property- is used for deciding “if” the “communication range” will work) and proximity of the object to one or more other objects (see [0041] “may involve vehicle-to-infrastructure and/or infrastructure-to-vehicle communications, vehicle-to-pedestrian and/or pedestrian-to-vehicle communications, vehicle-to-device and/or device-to-vehicle communications, vehicle-to-grid and/or grid-to-vehicle communications, any other suitable communication technology, and/or any combination of the above” therefore, the infrastructure such as objects like traffic lights, signs etc is taken into consideration); 

and wirelessly transmitting, from the V2X device, the V2X message (see messages sent and received between vehicles [0003]), wherein the V2X message comprises information indicative of: a location of the V2X device (see [0017] includes “vehicle’s location” therefore the v2x/v2v device as part of the vehicle), and the determined communication range (see [0078] “The method of FIG. 7 begins at block 702 where the example v2v information analyzer 306 determines whether the leader vehicle 102 is in v2v communication range. If so, control advances to block 704 where the example v2v communication interface 302 transmits follower information to the leader vehicle 102”, therefore, communication range is determined and this information is communicated to the object which is the leader vehicle or visa versa as part of guidance information);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Avedisov with Mcquillen. Doing so would allow improve safety and allow vehicles to follow each other in coordinated grouping (see [0015] of Mcquillen). 

Regarding claims 2, 11, 20 & 29, Avedisov in view of Mcqcuillen discloses the method of claim, devices and computer-readable medium of 1, 10, 19 & 28. Avedisov does not specifically disclose however Mcquillen disclsoes wherein obtaining the sensor information regarding the one or more properties of the object is responsive to determining the object has not transmitted a V2X message within a threshold period of time (see [0085], “[0085] At block 804, the example v2v information analyzer 306 determines whether the message has reached limits for rebroadcasting. In some examples, the limits are specified within the rebroadcast instructions. The limits may define a threshold number of transmissions for a rebroadcast path and/or a threshold period of time from the initial message within which the message may be rebroadcast. If the example v2v information analyzer 306 determines that the message has reached the specified limits for rebroadcasting, the example method of FIG. 8 ends. Otherwise, control advances to block 806, where the example v2v information analyzer 306 determines whether the relay node qualifies to rebroadcast the message.”). 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Avedisov with Mcquillen. Doing so would allow improve safety and allow vehicles to follow each other in coordinated grouping (see [0015] of Mcquillen). 

Regarding claims 5, 14 & 23, Avedisov in view of Mcquillen discloses wherein the one or more properties of the object comprise: a location of the (object [0004] – location), a direction of movement of the object (see direction heading [0072]), an acceleration of the object (acceleration [0073]), a velocity of the object (velocity [0072]), or an object type of the object, or any combination thereof. 

Regarding claims 6, 15 & 24, Avedisov in view of Mcquillen discloses wherein determining the communication range for the V2X message is further based, at least in part, on a direction of travel of the V2X device (see direction and heading of travel [0072]). 

Regarding claims 7, 16, 25, Avedisov in view of Mcquillen discloses wherein the object comprises: a second vehicle, a road hazard, or a Vulnerable Road User (VRU) (object is a remote vehicle 102 in fig. 6). 

Regarding claims 8, 17, 26, Avedisov in view of Mcquillen discloses wherein the V2X message further comprises information indicative of the one or more properties of the object (see various properties indicated of message in fig. 4, including speed, heading, positon, time, location, path prediction etc.). 

Regarding claims 9, 18, 27, Avedisov in view of Mcquillen discloses, wherein determining the communication range for the V2X message is further based on one or more properties of the V2X device (see examples of properties of the object/vehicle [0028] distance as the property of the object which is another vehicle, [0029] the property is mobile phones and/or occupants of the vehicles or by vehicle identifier [0027] where such information is used to facilitate communication range). 









Allowable Subject Matter

Claims 4, 13 & 22 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643